Citation Nr: 0831672	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-24 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected right and left knee 
disabilities. 
 
2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated at 10 percent. 
 
3.  Entitlement to an increased evaluation for a left knee 
disability, currently rated at 10 percent. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 
 
In July 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time he submitted additional evidence.  As he submitted a 
waiver of initial review by the RO, the Board will consider 
the additional evidence in conjunction with this appeal.  The 
veteran submitted additional evidence received at the Board 
during February 2008.  A waiver of RO review was obtained 
from the veteran in a letter received at the Board during 
June 2008. 
 
The Board remanded the case via the Appeals Management Center 
(AMC) in February 2007 for further development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.





REMAND

The veteran submitted a statement received at the AMC during 
April 2007.  The veteran indicated that he was being treated 
for his lower back disorder and bilateral knee conditions at 
the VA Outpatient Clinics in Panama City and Pensacola, 
Florida.  He went on to indicate that on March 27, 2008, he 
had x-rays taken at the Panama City Outpatient Clinic and he 
wanted the treatment records and x-ray reports obtained in 
support of his claims.  The Supplemental Statement of the 
Case dated in January 2008 indicates that treatment notes 
from the Biloxi VAMC (VA Medical Center), to include all 
Community Outpatient Clinic records, dating from May 19, 1990 
to August 22, 2007 were received and associated with the 
claims file.  However, the claims file only contains 
treatment records dating through March 14, 2007 except for a 
VA examination report dated August 22, 2007.  Therefore, VA 
treatment records must be obtained dating since March 15, 
2007, specifically including the records identified by the 
veteran.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In addition, the veteran has argued that the August 2007 
examination of his knees was not sufficient.  Upon review, 
the Board notes that the examination indicates a range of 
motion with pain, but does not indicate at what point pain 
begins.  Thus, a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, specifically 
records from the Panama City Outpatient 
Clinic and the Pensacola Outpatient Clinic 
dating since March 15, 2007.




2.  The veteran should be scheduled for an 
orthopedic examination to determine the 
current severity of his bilateral knee 
disorder.  In examining the knees the 
examiner should document any limitation of 
motion, including at what point pain 
begins, expressed in terms of full 
extension being zero degrees.  The examiner 
should also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

3.  Thereafter, the RO/AMC should 
readjudicate the claims. If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

